Exhibit 10.2

 

LIMITED GUARANTY
as of February 3, 2016

 

To:     WESTERN ALLIANCE BANK

 

1.            The Guaranty.

 

(a)     For valuable consideration, the undersigned ("Guarantor") hereby
unconditionally guarantees and promises to pay promptly to Western Alliance
Bank, an Arizona corporation, as successor-in-interest to Bridge Bank, N.A.
("Lender"), or order, in lawful money of the United States, any and all
Indebtedness of Determine, Inc., a Delaware corporation, f/k/a Selectica, Inc.,
and Determine Sourcing, Inc., a Delaware corporation, f/k/a Selectica Sourcing
Sourcing Inc., (individually and collectively, jointly and severally, the
"Borrower"), to Lender when due, whether at stated maturity, upon acceleration
or otherwise, and at all times thereafter. Except as otherwise provided in
Section 1(b) , the liability of Guarantor under this Guaranty is not limited as
to the principal amount of the Indebtedness guaranteed and includes, without
limitation, liability for all interest, fees, indemnities (including, without
limitation, hazardous waste indemnities), and other costs and expenses relating
to or arising out of the Indebtedness. The liability of Guarantor is continuing
and relates to any Indebtedness, including that arising under successive
transactions which shall either continue the Indebtedness or from time to time
renew it after it has been satisfied. This Guaranty is cumulative and does not
supersede any other outstanding guaranties, and the liability of Guarantor under
this Guaranty is exclusive of Guarantor's liability under any other guaranties
signed by Guarantor. If more than one individual or entity sign this Guaranty,
their obligations under this Guaranty shall be joint and several.

 

(b)     Notwithstanding anything to the contrary contained in this Guaranty, the
maximum liability of Guarantor to Lender pursuant to this Guaranty shall be an
amount equal to $3,000,000.00, plus an amount equal to 90 days Finance Charge
with respect to the Cash-Secured Advances II (assuming that the full amount of
Cash-Secured Advances II available under the Financing Agreement (as hereinafter
defined), are outstanding at all times), plus any amounts owing under Section 25
of this Guaranty (collectively, the "Guaranteed Amount").

 

(c)     Notwithstanding anything to the contrary contained in this Guaranty,
Guarantor's obligations under this Guaranty shall automatically and immediately
terminate at such time as (i) the Indebtedness has been fully performed and
indefeasibly paid in full, and (ii) all of Lender's obligations under the
Financing Agreement have been terminated.

 

2.            Definitions. All initially capitalized terms used but not defined
herein have the respective meanings assigned to them in the Financing Agreement:

 

(a)     "Borrower" means the individual or the entity named in Paragraph 1 of
this Guaranty and, if more than one, then any one or more of them.

 

(b)     "Financing Agreement" means that certain Amended and Restated Business
Financing Agreement dated as of July 25, 2014 by and between Borrower and
Lender, as amended by that certain Amendment Number One to Amended and Restated
Business Financing Agreement and Waiver of Defaults dated as of December 31,
2014, that certain Amendment Number Two to Amended and Restated Business
Financing Agreement and Consent dated as of March 11, 2015, that certain
Amendment Number Three to Amended and Restated Business Financing Agreement
dated as of June 5, 2015, that certain Amendment Number Four to Amended and
Restated Business Financing Agreement dated as of November 13, 2015, that
certain Amendment Number Five to Amended and Restated Business Financing
Agreement dated as of even date herewith, and as may be further amended or
restated from time to time.

 

(c)     "Guarantor" means the individual or the entity signing this Guaranty
and, if more than one, then any one or more of them, jointly and severally.

 

 
1

--------------------------------------------------------------------------------

 

 

 

(d)     "Indebtedness" means any and all debts, liabilities, and obligations of
Borrower to Lender, now or hereafter existing, whether voluntary or involuntary
and however arising, whether direct or indirect or acquired by Lender by
assignment, succession, or otherwise, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, held or to
be held by Lender for its own account or as agent for another or others, whether
Borrower may be liable individually or jointly with others, whether recovery
upon such debts, liabilities, and obligations may be or hereafter become barred
by any statute of limitations, and whether such debts, liabilities, and
obligations may be or hereafter become otherwise unenforceable. Indebtedness
includes, without limitation, any and all obligations of Borrower to Lender for
reasonable attorneys' fees and all other costs and expenses incurred by Lender
in the collection or enforcement of any debts, liabilities, and obligations of
Borrower to Lender.

 

3.           Obligations Independent. The obligations hereunder are independent
of the obligations of Borrower or any other guarantor, and a separate action or
actions may be brought and prosecuted against Guarantor whether action is
brought against Borrower or any other guarantor or whether Borrower or any other
guarantor be joined in any such action or actions. Anyone executing this
Guaranty shall be bound by its terms without regard to execution by anyone else.

 

4.           Rights of Lender. Guarantor authorizes Lender, without notice or
demand and without affecting its liability hereunder, from time to time to: (a)
renew, compromise, extend, accelerate, or otherwise change the time for payment,
or otherwise change the terms, of the Indebtedness or any part thereof (subject
only to the terms of the Financing Agreement), including increase or decrease of
the rate of interest thereon, or otherwise change the terms of the Indebtedness;
(b) receive and hold security for the payment of any Indebtedness and exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any such
security; (c) apply such security and direct the order or manner of sale thereof
as Lender in its discretion may determine; and (d) release or substitute any
Guarantor or any one or more of any endorsers or other guarantors of any of the
Indebtedness.

 

5.           Guaranty to be Absolute. Guarantor agrees that until the
Indebtedness has been paid in full and any commitments of Lender or facilities
provided by Lender with respect to the Indebtedness have been terminated,
Guarantor shall not be released by or because of the taking, or failure to take,
any action that might in any manner or to any extent vary the risks of Guarantor
under this Guaranty or that, but for this paragraph, might discharge or
otherwise reduce, limit, or modify Guarantor's obligations under this Guaranty.
Guarantor waives and surrenders any defense to any liability under this Guaranty
based upon any such action, including but not limited to any action of Lender
described in the immediately preceding paragraph of this Guaranty. It is the
express intent of Guarantor that Guarantor's obligations under this Guaranty are
and shall be absolute and unconditional.

 

6.           Guarantor's Waivers of Certain Rights and Certain Defenses.
Guarantor waives: (a) any right to require Lender to proceed against Borrower,
proceed against or exhaust any security for the Indebtedness, or pursue any
other remedy in Lender's power whatsoever; (b) any defense arising by reason of
any disability or other defense of Borrower, or the cessation from any cause
whatsoever of the liability of Borrower; (c) any defense based on any claim that
Guarantor's obligations exceed or are more burdensome than those of Borrower;
and (d) the benefit of any statute of limitations affecting Guarantor's
liability hereunder. No provision or waiver in this Guaranty shall be construed
as limiting the generality of any other waiver contained in this Guaranty.

 

7.           Waiver of Notices. Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of intent to accelerate, notices of acceleration, notices of
any suit or any other action against Borrower or any other person, any other
notices to any party liable on the Indebtedness (including Guarantor), notices
of acceptance of this Guaranty, and notices of the existence, creation, or
incurring of new or additional Indebtedness.

 

8.           Waivers of Other Rights and Defenses.

 

(a)     Guarantor waives any rights and defenses that are or may become
available to Guarantor by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code.

 

 
2

--------------------------------------------------------------------------------

 

  

(b)     Guarantor waives all rights and defenses that Guarantor may have because
any of the Indebtedness is secured by real property. This means, among other
things: (i) Lender may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by Borrower; and (ii) if Lender
forecloses on any real property collateral pledged by Borrower: (1) the amount
of the Indebtedness may be reduced only by the price for which that collateral
is sold at the foreclosure sale, even if the collateral is worth more than the
sale price, and (2) Lender may collect from Guarantor even if Lender, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower. This is an unconditional and irrevocable
waiver of any rights and defenses Guarantor may have because any of the
Indebtedness is secured by real property. These rights and defenses include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d,
or 726 of the California Code of Civil Procedure.

 

(c)     Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

 

9.            Security. To secure all of Guarantor's obligations hereunder,
Guarantor assigns and grants to Lender a security interest in all moneys,
securities, and other property of Guarantor now or hereafter in the possession
of Lender, all deposit accounts of Guarantor maintained with Lender, and all
proceeds thereof. Upon default or breach of any of Guarantor's obligations to
Lender, Lender may apply any deposit account to reduce the Indebtedness, and may
foreclose any collateral as provided in the Uniform Commercial Code and in any
security agreements between Lender and Guarantor.

 

10.          Subordination. Any indebtedness of Borrower to Guarantor, now or
hereafter existing, including but not limited to any indebtedness to Guarantor
as subrogee of Lender or resulting from Guarantor's performance under this
Guaranty, are hereby subordinated to the Indebtedness. In addition to
Guarantor's waiver of any right of subrogation as set forth in this Guaranty
with respect to any indebtedness of Borrower to Guarantor as subrogee of Lender,
Guarantor agrees that, if Lender so requests at any time when an Event of
Default has occurred and is continuing, Guarantor shall not demand, take, or
receive from Borrower, by setoff or in any other manner, payment of any other
indebtedness of Borrower to Guarantor until the Indebtedness has been paid in
full and any commitments of Lender or facilities provided by Lender with respect
to the Indebtedness have been terminated. If any payments are received by
Guarantor in violation of such waiver or agreement, such payments shall be
received by Guarantor as trustee for Lender and shall be paid over to Lender on
account of the Indebtedness, but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Guaranty. Any security
interest, lien, or other encumbrance that Guarantor may now or hereafter have on
any property of Borrower is hereby subordinated to any security interest, lien,
or other encumbrance that Lender may have on any such property.

 

11.          Revocation of Guaranty.

 

(a)     Guarantor absolutely, unconditionally, knowingly, and expressly waives
any right to revoke this Guaranty as to future Indebtedness and, in light
thereof, all protection afforded Guarantor under Section 2815 of the California
Civil Code. Guarantor fully realizes and understands that, upon execution of
this agreement, Guarantor will not have any right to revoke this Guaranty as to
any future Indebtedness and, thus, may have no control over such Guarantor's
ultimate responsibility for the Indebtedness. If, contrary to the express intent
of this agreement, any such revocation is effective notwithstanding the
foregoing waiver, Guarantor acknowledges and agrees that: (a) no such revocation
shall be effective until written notice thereof has been received by Lender; (b)
no such revocation shall apply to any Indebtedness in existence on such date
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof); (c)
no such revocation shall apply to any Indebtedness made or created after such
date to the extent made or created pursuant to a legally binding commitment of
Lender which is, or is believed in good faith by Lender to be, in existence on
the date of such revocation; (d) no payment by Borrower, or from any other
source, prior to the date of such revocation shall reduce the obligations of
such Guarantor hereunder; and (e) any payment by Borrower or from any source
other than such Guarantor, subsequent to the date of such revocation, shall
first be applied to that portion of the obligations, if any, as to which the
revocation by such Guarantor is effective (and which are not, therefore,
guarantied by such Guarantor hereunder), and, to the extent so applied, shall
not reduce the obligations of such Guarantor hereunder.

 

 
3

--------------------------------------------------------------------------------

 

  

(b)     In the event of the death of a Guarantor, the liability of the estate of
the deceased Guarantor shall continue in full force and effect as to (i) the
Indebtedness existing at the date of death, and any renewals or extensions
thereof, and (ii) loans or advances made to or for the account of Borrower after
the date of the death of the deceased Guarantor pursuant to a commitment made by
Lender to Borrower prior to the date of such death. As to all surviving
Guarantors, this Guaranty shall continue in full force and effect after the
death of a Guarantor, not only as to the Indebtedness existing at that time, but
also as to the Indebtedness thereafter incurred by Borrower to Lender.

 

(c)     Guarantor acknowledges and agrees that this Guaranty may be revoked only
in accordance with the foregoing provisions of this paragraph and shall not be
revoked simply as a result of any change in name, location, or composition or
structure of Borrower, the dissolution of Borrower, or the termination,
increase, decrease, or other change of any personnel or owners of Borrower.

 

12.          Reinstatement of Guaranty. If this Guaranty is revoked, returned,
or cancelled, and subsequently any payment or transfer of any interest in
property by Borrower to Lender is rescinded or must be returned by Lender to
Borrower, this Guaranty shall be reinstated with respect to any such payment or
transfer, regardless of any such prior revocation, return, or cancellation.

 

13.          Stay of Acceleration. In the event that acceleration of the time
for payment of any of the Indebtedness is stayed upon the insolvency,
bankruptcy, or reorganization of Borrower or otherwise, all such Indebtedness
guaranteed by Guarantor shall nonetheless be payable by Guarantor immediately if
requested by Lender.

 

14.          No Deductions. All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes. In the
event that Guarantor or Lender is required by law to make any such deduction or
withholding, Guarantor agrees to pay on behalf of Lender such amount directly to
the appropriate person or entity, or if the Guarantor cannot legally comply with
the foregoing, Guarantor shall pay to Lender such additional amounts as will
result in the receipt by Lender of the full amount payable hereunder. Guarantor
shall promptly provide Lender with evidence of payment of any such amount made
on Lender's behalf.

 

15.          Information Relating to Borrower. Guarantor acknowledges and agrees
that it shall have the sole responsibility for, and has adequate means of,
obtaining from Borrower such information concerning Borrower's financial
condition or business operations as Guarantor may require, and that Lender has
no duty, and Guarantor is not relying on Lender, at any time to disclose to
Guarantor any information relating to the business operations or financial
condition of Borrower.

 

16.          Borrower's Authorization. Where Borrower is a corporation,
partnership, trust, or limited liability company, it is not necessary for Lender
to inquire into the powers of Borrower or of the officers, directors, partners,
members, managers, or agents acting or purporting to act on its behalf, and any
Indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder, subject to any limitations on Guarantor's
liability set forth herein.

 

17.          Information Relating to Guarantor. Guarantor authorizes Lender to
verify or check any information given by Guarantor to Lender, check Guarantor's
credit references, verify employment, and obtain credit reports. Guarantor
acknowledges and agrees that the authorizations provided in this paragraph apply
to any individual general partner of Guarantor and to Guarantor's spouse and any
such general partner's spouse if Guarantor or such general partner is married
and lives in a community property state.

 

18.          Guarantor's Covenants. Until the Indebtedness has been paid in full
and any commitments of Lender or facilities provided by Lender with respect to
the Indebtedness have been terminated and each and every term, covenant, and
condition of this Guaranty is fully performed, Guarantor agrees:

 

 
4

--------------------------------------------------------------------------------

 

  

(a)     to provide the following financial information and statements in form
and content acceptable to Lender, and such additional information as requested
by Lender from time to time:

 

(i)     Guarantor's annual financial statements upon request of Lender. These
financial statements must be audited by a Certified Public Accountant ("CPA")
acceptable to Lender;

 

(ii)     Guarantor's quarterly financial statements upon request of Lender.
These financial statements must be certified and dated by an authorized
financial officer of Guarantor;

 

(iii)     additional information reasonably requested by Lender from time to
time regarding the financial condition of any corporations, partnerships,
limited liability companies, or other entities in which Guarantor owns, directly
or indirectly, a material interest; and

 

(iv)     copies of Guarantor's federal income tax return (with all forms K-1
attached, if applicable) together with a statement of any contributions made by
Guarantor to any subchapter S corporation or trust, and, if requested by Lender,
copies of any extensions of the filing date.

 

19.          Taxes. Guarantor represents and warrants that it is organized and
resident in the United States of America. If Guarantor must make a payment under
this Guaranty, Guarantor represents and warrants that it will make the payment
from one of its U.S. resident offices to a U.S. office of Lender so that no
withholding tax is imposed on the payment. If notwithstanding the foregoing,
Guarantor makes a payment under this Guaranty to which withholding tax applies,
then Guarantor shall pay any taxes (other than taxes on net income (a) imposed
by the country or any subdivision of the country in which Lender's principal
office or actual lending office is located and (b) measured by the United States
taxable income Lender would have received if all payments under or in respect of
this Guaranty were exempt from taxes levied by Guarantor's country) that are at
any time imposed on any such payments under or in respect of this Guaranty
including, but not limited to, payments made pursuant to this paragraph.
Further, Guarantor shall also pay to Lender, on demand, all additional amounts
that Lender specifies as necessary to preserve the after-tax yield Lender would
have received if such taxes had not been imposed.

 

20.          Change of Status. Guarantor shall not enter into any consolidation,
merger, or other combination unless Guarantor is the surviving business entity.
Further, Guarantor shall not change its legal structure unless (a) Guarantor
obtains the prior written consent of Lender, such consent not to be unreasonably
withheld, conditioned or delayed, and (b) all Guarantor's obligations under this
Guaranty are assumed by the new business entity.

 

21.          Notices. All notices required under this Guaranty shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Guaranty, or
sent by facsimile to the fax numbers listed on the signature page, or sent by
electronic mail to the email addresses listed on the signature page, or to such
other addresses as Lender and Guarantor may specify from time to time in
writing. Notices sent by (a) first class mail shall be deemed delivered on the
earlier of actual receipt or on the fourth business day after deposit in the
U.S. mail, postage prepaid, (b) overnight courier shall be deemed delivered on
the next business day, and (c) telecopy and electronic mail shall be deemed
delivered when transmitted.

 

22.          Successors and Assigns. This Guaranty (a) binds Guarantor and
Guarantor's executors, administrators, successors, and assigns, provided that
Guarantor may not assign its rights or obligations under this Guaranty without
the prior written consent of Lender, and (b) inures to the benefit of Lender and
Lender's indorsees, successors, and assigns. Lender may, with notice to
Guarantor and without affecting Guarantor's obligations hereunder, sell, assign,
grant participations in, or otherwise transfer to any other person, firm, or
corporation the Indebtedness and this Guaranty, in whole or in part. Guarantor
agrees that Lender may disclose to any assignee or purchaser, or any prospective
assignee or purchaser, of all or part of the Indebtedness any and all
information in Lender's possession concerning Guarantor, this Guaranty, and any
security for this Guaranty.

 

 
5

--------------------------------------------------------------------------------

 

  

23.          Amendments, Waivers, and Severability. No provision of this
Guaranty may be amended or waived except in writing. No failure by Lender to
exercise, and no delay in exercising, any of its rights, remedies, or powers
shall operate as a waiver thereof, and no single or partial exercise of any such
right, remedy, or power shall preclude any other or further exercise thereof or
the exercise of any other right, remedy, or power. The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision of this Guaranty.

 

24.          Costs and Expenses. Guarantor agrees to pay all reasonable
attorneys' fees, including allocated costs of Lender's in-house counsel, and all
other costs and expenses which may be reasonably incurred by Lender (a) in the
enforcement of this Guaranty or (b) in the preservation, protection, or
enforcement of any rights of Lender in any case commenced by or against
Guarantor or Borrower under the Bankruptcy Code (Title 11, United States Code)
or any similar or successor statute.

 

25.          Governing Law and Jurisdiction. This Guaranty shall be governed by
and construed under the laws of the State of California. Guarantor irrevocably
(a) submits to the non-exclusive jurisdiction of any federal or state court
sitting in the State of California in any action or proceeding arising out of or
relating to this Guaranty and (b) waives to the fullest extent permitted by law
any defense asserting an inconvenient forum in connection therewith. Service of
process by Lender in connection with such action or proceeding shall be binding
on Guarantor if sent to Guarantor by registered or certified mail at its address
specified below.

 

26.          Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR
ITSELF THE NECESSITY TO REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY
AND VOLUNTARILY WAIVES ALL RIGHTS TO A JURY TRIAL.

 

27.          Reference Provision.

 

(a)     In the event the Jury Trial waiver is not enforceable, the parties elect
to proceed under this Judicial Reference Provision.

 

(b)     With the exception of the items specified in Section 28(c) below, any
controversy, dispute or claim (each, a "Claim") between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the "Loan
Documents"), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure ("CCP"), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the "Court").

 

 
6

--------------------------------------------------------------------------------

 

  

(c)     The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

 

(d)     The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).

 

(e)     The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.

 

(f)     The referee will have power to expand or limit the amount and duration
of discovery. The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party's failure to provide requested discovery for any
reason whatsoever. Unless otherwise ordered based upon good cause shown, no
party shall be entitled to "priority" in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service. All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.

 

(g)     Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee's power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

(h)     The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

 

 
7

--------------------------------------------------------------------------------

 

  

(i)     If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

 

(j)     THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

28.          Remedies. All rights and remedies provided in this Guaranty and any
instrument or agreement referred to herein are cumulative and are not exclusive
of any rights or remedies otherwise provided by law. Any single or partial
exercise of any right or remedy shall not preclude the further exercise thereof
or the exercise of any other right or remedy.

 

29.          Severability. The illegality or unenforceability of any provision
of this Guaranty or any instrument or agreement referred to herein shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Guaranty or any instrument or agreement referred to herein.

 

[remainder of this page intentionally left blank]

 

 
8

--------------------------------------------------------------------------------

 

  

Executed as of the date set forth on the first page.

 

 

 

ALLIANCE SEMICONDUCTOR CORPORATION,

 

  a Delaware corporation  

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

              Address for notices to Lender: Address for notices to Guarantor:  
      Western Alliance Bank Alliance Semiconductor Corporation   55 Almaden
Boulevard, Suite 100 10755 Scripps Poway Parkway, # 302   San Jose, CA 95113 San
Diego, CA 92131   Attn: Lee Shodiss Attn: Alan Howe     Email: ahowe@bbi-llc.com
 

 

 

LIMITED GUARANTY 